DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 10/25/2021 and 10/25/2021 were considered by the examiner. 

Claim Interpretation
	In regards to Claims 12 and 13, the limitations are concerned with the loops being enveloped by bars configured to have a different width and thickness.  However, these limitations do not specify by how much, and how particularly, the width and thickness varies within the loops of the expanded metal sheet.  Examiner notes that one of ordinary skill in the art would understand that given standard manufacturing tolerances and uncertainty, the width and thickness of the bars that envelop the loops would not be exactly the same value.  Therefore, the width and thicknesses of bars that envelop loops from an expanded metal sheet manufacturing process would be considered to be different.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “two of the four linear bars are respectively connected at four nodes” render the claim indefinite.  It is unclear as if the four linear bars constitute the loop itself, or if the four bars envelop the profile of a loop that is already formed, or if the four linear bars envelop multiple loops.  Furthermore, it is unclear as to what constitutes a node, and how the nodes are correlated to the loops.  Additionally, it is unclear as to whether or not the two linear bars are connected to each other at four nodes, or if they each make connections with other linear bars in 4 nodes.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrases render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the first phrase to mean that four linear bars can envelop multiple loops, and that two of the linear bars can each make connections with other linear bars in 4 nodes.

	In regards Claim 1, the phrase “introducing openings through one expansion blade” renders the claim indefinite.  It is unclear as to how such openings are introduced and configured to be diamond shaped loops through one expansion blade in terms of the method for producing an expanded metal, and diamond shaped loops are formed via the introduction through one expansion blade in terms of the parameters of loop width or loop length as set forth in the claim limitations.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the specific phrase within the claim limitations.

	In regards to Claim 7, the phrase “teeth with different shapes or orientations relative to adjacent teeth” renders the claim indefinite.  It is unclear as to how teeth, that is, more than one tooth, can have different shapes and orientations relative to groups of more than one tooth adjacent to another group of more than one tooth adjacent to the former group in terms of structure of the one expansion blade.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the phrase to mean that the teeth of the one expansion blade can vary in shape and orientation.

	In regards to Claims 10-11, the term “that is arrange remote from the first edge tooth” renders the claims indefinite.  It is unclear as to what the structure and relative placement of the first tooth and the second tooth constitutes in terms of being “remote”, that is, on a separate component or not adjacent to the first tooth.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply specific prior art to the claims containing the aforementioned term.	 

In addition to the rejections set forth above, Claims 2-13 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Raised Expanded Metal with Various Materials & Designs” Catalog, Boegger, 2016 May 10, https://www.steelexpandedmetal.com/steelexpandedmetal/raised-expanded-metal.html (Boegger) in view of “Expanded Metal Diamond Mesh for Filter, Fencing Guards/Enclosures and Decorative Mesh”, Anping Puruise Expanded Metal Factory Products Catalog, 5 December 2016, https://www.expanded-metal.org/expanded-metal/expanded-steel-diamond-mesh.htm (Anping).
	In regards to Claim 1, Boegger teaches a method of forming raised expanded metal by shearing and stretching the metal sheet with a set of die on a press, creating diamond shaped openings, where no material is lost in the manufacturing process (¶1).  In particular, Boegger teaches REM-04 and REM-05 – corresponding to a method for producing an expanded metal, comprising producing a sheet of expanded sheet metal by introducing openings through one expansion blade wherein all the openings includes openings configured as loops that are introduced without a material loss and which are defined by a loop width, a loop length and a loop shape; and bars that envelop the loops and that are defined by a bar width and a bar thickness, wherein plural of the loops are arranged in columns adjacent to one another and in rows adjacent to one another, wherein first columns of first loops differ from second columns of second loops in a loop width or in a loop length respectively measured from a node center to a node center so that the sheet of the expanded metal is provided with openings with different loop shapes.  
Although Boegger teaches that raised expanded metal is made by shearing and stretching the metal sheet with a set of die on a press, creating diamond shaped openings (¶1), Boegger does not explicitly teach that the openings are all configured as diamond shaped loops, and that there are four linear bars that envelop the diamond shaped loops, wherein the four bars are connected at four nodes.  
	In the same field of structural expanded metal, Anping teaches that expanded metal diamond mesh is a kind of flattened metal panel mesh used as an alternative to welded mesh in fencing uses, and that diamond mesh sheets are widely used in fencing, filtering, and decoration (¶1; Figures) – corresponding to an expanded metal comprising a sheet of expanded sheet metal that includes openings configured as loops that are introduced without a material loss and which are defined by a loop width, a loop length and a loop shape; and bars that envelop the loops and that are defined by a bar width and a bar thickness, wherein the openings are all configured as diamond shaped loops, wherein four linear bars envelop the loops, wherein the two bars are connected at four nodes.  Anping further teaches that features and benefits include a wide range of opening sizes, and can be a cost and aesthetic alternative to welded meshes, as well as a high strength to weight ratio (¶2).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the diamond/rhombic mesh loop shape of Anping as the general loop shape of the loops of Boegger.  One skilled in the art would have been motivated by the desire and expectation of ensuring a wide range of opening sizes, as well as a high strength to weight ratio, as taught by Anping, within the expanded metal sheet of Boegger, in order to improve mechanical properties, especially given the teaching of Boegger that diamond shaped openings are created, and the teaching of Anping that a wide range of opening sizes can be created.  Furthermore, given the that one of ordinary skill in the art would be knowledgeable of the different loop shapes, including rhombic/diamond mesh as taught by Boegger and Anping, it would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and choose from a number of finite, identified predictable solutions.  MPEP §2143.E.  Additionally, given Anping’s teaching that features such as a strength to weight ratio, amongst other features, can come from a wide range of opening sizes, one of ordinary skill in the art would find it obvious to choose loops shapes depending on tuning of mechanical properties.  
	Additionally, Examiner notes that the openings being configured as diamond shaped loops and the difference between the first and second columns of diamond shaped loops in loop width or length constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

	In regards to Claim 2, Boegger the method according to Claim 1, teaches REM-05, which is divided into column sections of two loop shapes – corresponding to configuring the sheet being divided into column sections wherein each of the column sections has loop columns with an identical loop shape.

    PNG
    media_image1.png
    508
    554
    media_image1.png
    Greyscale

Figure 2: REM-05, 1st and 2nd column section mirror images (Boegger)
	
In regards to Claim 3, Boegger teaches the method according to Claim 1, and that an opening of a first column section (denoted “1” in Figure 2) is configured as a mirror image (axis of reflection shown as dotted line in Figure 2) of a second column section (denoted “2” in Figure 2) – corresponding to configuring a loop shape of loops of the first column section being configured as a mirror image of a loop shape of loops of a second column section.


    PNG
    media_image2.png
    508
    554
    media_image2.png
    Greyscale

Figure 3: REM-05, Center Section w/ adjacent column sections (Boegger)

	In regards to Claim 4, Boegger the method according to Claim 1, and teaches at least three column sections where a center section (denoted “c” in Figure 3) includes loops with a first loop shape, and that loops of columns respectively arranged laterally to the center section are configured as mirror images (axis of reflection shown as dotted line in Figure 3) of each other – corresponding to least three column sections being provided, wherein a center section includes loops with a first loop shape, and wherein loops of columns that are respectively laterally arranged relative to the center section are configured as mirror images of each other.



    PNG
    media_image3.png
    549
    555
    media_image3.png
    Greyscale

Figure 4: REM-04, Differing loop shapes between adjacent columns and distortion (Boegger)

	In regards to Claims 5 and 6, Boegger teaches the method according to Claim 1, and teaches in REM-04 (shown in Figure 4 above) that each loop column has a loop shape that differs from loop shapes of adjacent columns in the specified area above – corresponding to configuring each loop column having a loop shape that differs from loop shapes of adjacent columns (instant Claim 5).  Additionally, Boegger teaches that a first outer column has a loop shape that is distorted by an amount in one direction (denoted by a dotted arrow) whereas the second outer column is distorted by an amount to the opposite direction (denoted by a solid arrow) – corresponding to varying loop shapes of respective loop columns from a first outer column with a loop shape that is distorted from a symmetric loop shape by a larger amount in one direction to a center column with the symmetrical loop shape to a second outer column with a loop shape that is distorted from the symmetrical loop shape by a larger amount in an opposite direction (instant Claim 6).

	In regards to Claims 12 and 13, as set forth above in the Claim Interpretation, Examiner notes that one of ordinary skill in the art would understand that given standard manufacturing tolerances and uncertainty, the width and thickness of the bars that envelop the loops would not be exactly the same value.  Therefore, the width and thicknesses of bars that envelop loops from an expanded metal sheet manufacturing process would be considered to be different, and consequently, Boegger in view of Anping teach that the loops are enveloped by bars with a different bar width and thickness (instant Claims 12 and 13).  In addition, Examiner notes that given that Boegger in view of Anping teach that opening sizes can be varied, one of ordinary skill in the art would recognize that the width and thickness of the bars would accordingly also vary in proportion.
Furthermore, the limitations that the loops are enveloped by bars with a different width and thickness constitute and aesthetic design choice.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.

Claims 1 and 12-13 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over “Raised Expanded Metal with Various Materials & Designs” Catalog, Boegger, 2016 May 10, https://www.steelexpandedmetal.com/steelexpandedmetal/raised-expanded-metal.html (Boegger) in view of “Expanded Metal Diamond Mesh for Filter, Fencing Guards/Enclosures and Decorative Mesh”, Anping Puruise Expanded Metal Factory Products Catalog, 5 December 2016, https://www.expanded-metal.org/expanded-metal/expanded-steel-diamond-mesh.htm (Anping) and European Patent Application Publication No. EP 1160026 (Wilhelm).
In regards to Claim 1, Boegger teaches a method of forming raised expanded metal by shearing and stretching the metal sheet with a set of die on a press, creating diamond shaped openings, where no material is lost in the manufacturing process (¶1).  In particular, Boegger teaches REM-04 and REM-05 – corresponding to a method for producing an expanded metal, comprising producing a sheet of expanded sheet metal that includes introducing openings through one expansion blade wherein all the openings are configured as loops that are introduced without a material loss and which are defined by a loop width, a loop length and a loop shape; and bars that envelop the loops and that are defined by a bar width and a bar thickness, wherein plural of the loops are arranged in columns adjacent to one another and in rows adjacent to one another, wherein first columns of first loops differ from second columns of second loops in a loop width or in a loop length respectively measured from a node center to a node center so that the sheet of the expanded metal is provided with openings with different loop shapes.  
Although Boegger teaches that raised expanded metal is made by shearing and stretching the metal sheet with a set of die on a press, creating diamond shaped openings (¶1), Boegger does not explicitly teach that the openings are all configured as diamond shaped loops, and that there are four linear bars that envelop the diamond shaped loops, wherein the four bars are connected at four nodes.  
	In the same field of structural expanded metal, Anping teaches that expanded metal diamond mesh is a kind of flattened metal panel mesh used as an alternative to welded mesh in fencing uses, and that diamond mesh sheets are widely used in fencing, filtering, and decoration (¶1; Figures) – corresponding to an expanded metal comprising a sheet of expanded sheet metal that includes openings configured as loops that are introduced without a material loss and which are defined by a loop width, a loop length and a loop shape; and bars that envelop the loops and that are defined by a bar width and a bar thickness, wherein the openings are all configured as diamond shaped loops, wherein four linear bars envelop the loops, wherein two bars are connected at four nodes.  Anping further teaches that features and benefits include a wide range of opening sizes, and can be a cost and aesthetic alternative to welded meshes, as well as a high strength to weight ratio (¶2).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the diamond/rhombic mesh loop shape of Anping as the general loop shape of the loops of Boegger.  One skilled in the art would have been motivated by the desire and expectation of ensuring a wide range of opening sizes, as well as a high strength to weight ratio, as taught by Anping, within the expanded metal sheet of Boegger, in order to improve mechanical properties, especially given the teaching of Boegger that diamond shaped openings are created, and the teaching of Anping that a wide range of opening sizes can be created.  Furthermore, given the that one of ordinary skill in the art would be knowledgeable of the different loop shapes, including rhombic/diamond mesh as taught by Boegger and Anping, it would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and choose from a number of finite, identified predictable solutions.  MPEP §2143.E.  Additionally, given Anping’s teaching that features such as a strength to weight ratio, amongst other features, can come from a wide range of opening sizes, one of ordinary skill in the art would find it obvious to choose loops shapes depending on tuning of mechanical properties.  
	In the same field of expanded metal sheets, Wilhelm teaches a method of producing an expanded metal mesh, in which a material web provided with incisions offset in parallel by means of a cutting tool and subsequently stretched in a transverse to the cutting line of the incisions, whereby the material web causes a change in length in the direction of stretching and a reduction in width across the direction of stretching and the incisions open to form stitchescharacterized in that the width of the material web contracts during the stretching process to a dimension which is determined by the stretching force exerted on the material web during the stretching process (Claim 1).  Wilhelm further teaches that the increase in mesh width causes a reduction in mesh length (Line 417), and that in conventional expanded metal fabrication the mesh length is limited by the yield strength of the starting material so that the expanded angle is generally a maximum of 90 degrees (Lines 458-461).  Wilhelm teaches that the sheet can be stretched so that the expanded angle is small and retaining its material properties, as well as being drawn with a large expanded angle via stretching (Lines 493-497).  
	Therefore, it would have been obvious to one of ordinary skill in the art to have varied the loop width and lengths of the diamond shaped loops of Boegger in view of Anping via stretching the expanded metal sheet, as taught by Wilhelm, in order to set yield strength and other mechanical properties.  One of ordinary skill in the art would have recognized that the expanded angle would be a maximum of 90 degrees due to preservation of yield strength, and thus maintain the diamond shape of the loops of Boegger in view of Anping.  Thus, in a similar vein, one of ordinary skill in the art would have found it obvious to have configured the bar width and bar thickness of the loops to be different (instant Claims 14-15) in order to customize mechanical properties, including yield strength, as taught by Wilhelm, especially given that Boegger in view of Anping teach that opening sizes can be varied; one of ordinary skill in the art would recognize that the width and thickness of the bars would accordingly also vary in proportion.  

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 3,570,086 (Stone) in view of German Patent Publication No. DE 19913028C1 (Bruensch).
In regards to Claims 1 and 7-8, Stone teaches improved methods and machines for manufacturing expanded metal products (Column 1, Lines 14-15), a sheet metal stock is advanced towards a guillotine-type punching blade driving the metal material on downward expanding strokes (Column 2, Lines 44-48), wherein a first row of slits in the sheet is formed (Column 4, Lines 68-70), followed by the upper die being shifted laterally before descending again in a vertical stroke (Column 5, Lines 1-2).  Stone also teaches that the guillotine-type punching die can have a plurality of spaced punching teeth (Column 6, Lines 30-31), such that the resulting metal expanded sheet has diamond-shape loops (Figure 12) – corresponding to a method for producing an expanded metal, comprising producing a sheet of expanded sheet metal that includes introducing openings through one expansion blade wherein all the openings are configured as loops that are introduced without a material loss and which are defined by a loop width, a loop length and a loop shape; and bars that envelop the loops and that are defined by a bar width and a bar thickness, wherein plural of the loops are arranged in columns adjacent to one another and in rows adjacent to one another (instant Claim 1), and feeding a piece of sheet metal in feed steps to the one expansion blade, wherein the one expansion blade has an alternating movement component that is horizontal and transversal to a feed direction of the piece of sheet metal, and wherein the one expansion blade is provided with a plurality of teeth which penetrate into the piece of sheet metal with a vertical movement component to produce the loops (instant Claim 7).  However, Stone does not explicitly teach forming first columns of first loops that differ from second columns of second loops in a loop width or in a loop length respectively measured from a node center to a node center so that the sheet of the expanded metal is provided with openings with different loop shapes (instant Claim 1) or that the one expansion blade has teeth with different shapes or orientations relative to adjacent teeth (instant Claim 7).
In the same field of methods and apparatuses for expanded metal sheets, Bruensch teaches an upper knife of an apparatus for producing an expanded metal grid, wherein the cutting teeth include greater and lesser angles, wherein the apex of the greater angle of the cutting teeth lies deeper than the apex of the lesser angle between the other cutting teeth (Abstract), so that the upper knife cuts the mesh and produces junction points for easier adaptation to irregular shapes (Abstract) – corresponding to one expansion blade having teeth with different shapes or orientations relative to adjacent teeth (instant Claim 7), and arranging or shaping the teeth with identical shape or orientation in groups (instant Claim 8).  Bruensch also teaches forming first columns of first loops that differ from second columns of second loops in a loop width or in a loop length respectively measured from a node center to a node center so that the sheet of the expanded metal is provided with openings with different loop shapes (instant Claim 1) as shown in Figure 3 of the original document, as a result of said cutting teeth of different shapes and angles.  Bruensch teaches that the product offers good moldability to any shaped base, and can be used in the shaping of vehicle body parts, packaging, amongst others (¶8).
It would have been obvious to one of ordinary skill in the art to have utilized the design of an upper knife of containing teeth of different angles and shapes, as taught by Bruensch, within the guillotine-type punching blade of Stone.  One of ordinary skill in the art would have had the desire and expectation of providing good moldability to any shaped base of various applications of the expanded metal sheet and producing junction points for easier adaptation to irregular shapes, as taught by Bruensch, within the method of producing expanded metal of Stone, in order to provide better versatility and industrial applicability of the method of producing expanded metal of Stone.

In regards to Claims 9-11, Stone in view of Bruensch does not explicitly teach the arrangement and/or shaping of teeth as set forward within instant Claims 9-11.  However, given that Bruensch teaches that the irregular shaping of teeth gives rise to producing junction points for easier adaptation to irregular shapes (Abstract) and that the resulting product of irregular mesh shapes has good moldability to any shaped base, and can be used in the shaping of vehicle body parts, packaging, amongst others (¶8), wherein the first columns of first loops that differ from second columns of second loops in a loop width or in a loop length respectively measured from a node center to a node center so that the sheet of the expanded metal is provided with openings with different loop shapes (Figure 3), one of ordinary skill in the art would have found it obvious to have implemented the shape, arrangement, and orientation of the teeth of the guillotine blade of Stone in view of Bruensch to accommodate surfaces and shaped bases of different shapes, including arranging or shaping the teeth of a first group as mirror images of teeth of a second group (instant Claim 9), wherein orientation of the teeth of expansion blade changes continuously starting from a first edge tooth over a center edge tooth to a second edge tooth that is arranged remote from the first edge tooth, wherein the teeth that are arranged equidistant from the center tooth are oriented as mirror images of each other (instant Claim 10), wherein a shape of the teeth of the expansion blade changes continuously starting from a first edge tooth over a center edge tooth to a second edge tooth that is arrange remote from the first edge tooth, and wherein teeth that are arranged equidistant from the center tooth are configured as mirror images of each other (instant Claim 11).  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Furthermore, the limitations of Claims 7-11 regarding the shape, arrangement, and orientation of the teeth of the one expansion blade constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.    

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 4,315,356 (Marlow) teaches a method and an apparatus are disclosed for forming expanded mesh sheet from deformable strip by the steps of concurrently slitting and preforming the strip to provide transverse bands of slit and elongated wire segments projecting alternately from opposite sides of the plane of the strip separated by transverse bands of unslit strip, slitting the strip at alternate bands to extend slit segments in a staggered relation and laterally expanding the slit and preformed strip (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784